102 South Fannin • Suite 5                    KAREN BERRY                                     Office: 254-697-7052
Cameron, Texas 76520                     District Clerk, Milam County                           Fax: 254-697-7056


         January 14,2015

         Jeff Kyle

         Clerk of Court of Appeals

         Third District of Texas

         PO Box 12547

         Austin, Texas 78711-2547



         In Re:	 Style: 2004 Dodge Ram 1500 TX LP #CPLl988; 2000 Buick TX LP #CVIN817
                        v. The State of Texas

                 Court of Appeals Number:       03-14-00704-CV

                 Trial Court Cause Number:      CV36,279


         Mr. Kyle,

         The attached letter dated December 30, 2014, was sent to the District Attorney of Milam
         County and Court Reporter of Milam County. The letter referenced contesting the
         affidavit of indigence filed by Appellant in above named and numbered cause no later than
         January 9, 2015. As of this date, our office has not received a response.

         Please contact our office if you should have any questions.

         Sincerely,



        ~~~l~
         District Clerk

         Milam County, Texas


         Encl.

         CC:	    W. W. Torrey, County and District Attorney, 204 N. Central, Cameron, TX 76520

                 Angela Ralston, Court Reporter, 102 S. Fannin, Cameron, Texas 76520

                 Ross Watson, Attorney at Law, PO Box 888, Cameron, Texas 76520

                 Case File

102 South Fannin • Suite 5                     CINDY FECHNER                                      Office: 254-697-7052
Cameron, Texas 76520                      District Clerk, Milam County                              Fax: 254-697-7056




     December 30, 2014



     Mr. Paul Motz                                           Mr. Bill Torrey

     Assistant District Attorney                             County & District Attorney

     Milam County                                            Milam County

     204 N. Central                                          204 N. Central

     Cameron, Texas 76520                                    Cameron, Texas 76520


     Ms. Angela Ralston

     Court Reporter

       th
     20 Judicial District

     102 S. Fannin, Ste. 4

     Cameron, Texas 76520




     In Re: Case No. 03-14-00704-CV

            Trial Court No. CV36,279


     Style: 2004 Dodge Ram 1500 TX LP #CPL1988, et al



     Please be advised that the appellant has filed an affidavit of indigence on the above numbered and

     styled case. The deadline to file a contest to the affidavit will be by January 9, 2015.




       ~:J_ c hw
     Cindy Fechner

     District Clerk

     Milam County, Texas


     CC: Benton Ross Watson, Attorney at Law, P.O. Box 888, Cameron, Texas 76520

     CC: Case file




                                                     COpy